Citation Nr: 0113540	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment for correspondence courses as 
Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Nancy Rippel








INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1977.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appellant is unrepresented in 
this matter.  Although the appellant had requested a hearing 
before a member of the Board at the RO nearest her, in Waco, 
Texas, she failed to report for a hearing scheduled there in 
July 1999.  The appellant has not requested an additional 
hearing, nor has she shown good cause for not attending the 
hearing.  Thus, the Board considers her request for a hearing 
withdrawn.  

The appellant appears to essentially argue that she incurred 
a debt as a result of her reliance on a VA Certificate of 
Eligibility which indicated that she could enroll in a 
particular school and program.  She contends she should not 
have to repay this debt, and that the RO should reimburse her 
the program costs.  It is not clear whether, through these 
statements, the appellant is requesting equitable relief.  A 
grant of equitable relief is solely within the discretion of 
the Secretary of Veterans Affairs, and is not within the 
jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 
378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); Darrow 
v. Derwinski, 2 Vet. App. 303 (1992).  The General Counsel 
has opined that the Secretary has impliedly delegated to VA 
department heads, including the Chairman of the Board of 
Veterans' Appeals, his authority to determine that equitable 
relief is not warranted in a particular case.  See VAOPGCPREC 
11-94, 59 Fed. Reg. 54,673.  However, since is unclear in 
this case if the appellant is, in fact, raising this matter, 
it is referred to the RO for appropriate clarification from 
the appellant and any other indicated action.  


FINDINGS OF FACT

1.  The appellant, who is the daughter of the veteran, filed 
an application for Survivors' and Dependents' Educational 
Assistance (DEA) benefits with VA in November 1997; the 
application listed an educational plan of attaining an 
Associate degree from ICS Center for Degree Studies which she 
expected to begin in December 1997.  

2.  In her November 1997 application, the appellant indicated 
that she would get her high school diploma and take courses 
in the business management degree program.  She reported that 
the training would be by independent study.  

3.  In April 1998, the appellant was provided a Certificate 
of Eligibility by VA to enroll in and pursue her goal of an 
Associate degree at the ICS Center for Degree Studies under 
the DEA program, on a full-time basis for a total of 45 
months, until March 2003.  

4.  The ICS Center for Degree Studies informed VA in July 
1998 that the appellant was enrolled in correspondence 
courses only.  


CONCLUSION OF LAW

The appellant is not entitled to payment of educational 
assistance benefits under Chapter 35, for correspondence 
courses.  38 U.S.C.A. §§ 3501, 3534 (West 1991); 38 C.F.R. §§ 
21.4252, 21.3130 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the appellant has 
been afforded the opportunity to submit additional evidence 
and argument in connection with this claim, and has done so.  
The appellant has been offered, and in fact initially 
accepted, but later declined to appear for a hearing before 
the Board.  By virtue of the December 1998 Statement of the 
Case, the appellant was given notice of the information or 
other evidence necessary to substantiate her claim.  Thus, in 
view of the actions of the RO in this case, no further 
assistance or notice is deemed necessary under the VCAA.  

In April 1992, the appellant's father was notified that basic 
eligibility for Chapter 35 DEA benefits was established from 
February 1992 for his dependents.  For purposes of Chapter 35 
benefits, the appellant is an eligible child as set forth at 
38 C.F.R. § 21.3021 (2000).  In March 1995, the appellant 
submitted an Application for Survivors' and Dependents' 
Educational Assistance.  This claim was denied because the 
school she selected was not approved by VA for training 
purposes.  She submitted her current application in November 
1997.  In her November 1997 application, she reported 
expected enrollment with "ICS Center for Degree Studies" in 
Scranton, Pennsylvania, in December 1997 and her expected 
educational goal was reportedly an Associate degree.  The 
appellant explained that she would finish her high school 
diploma and earn a business management degree over four 
years.  In the appropriate place on her pre-printed 
application, she indicated that the program involved 
"independent study."  She did not mark the box that the 
education or training would be by "apprenticeship or on-the-
job correspondence (spouse or surviving spouse only)".  She 
estimated the total cost of the program at $800.00 per 
semester.  The application also contained a direction to read 
the instructions attached to the application form.  The Board 
notes that the instructions to VA Form 22-5490 clearly state 
that sons and daughters are not eligible for correspondence 
training.  The present appeal involves the question of 
whether or not VA educational benefits are payable for any or 
all of this training.  

Following the receipt of her application, the RO issued the 
appellant a Certificate of Eligibility.  This document, dated 
in April 1998, certified that the appellant was entitled to 
enroll in and pursue a program of educational training under 
the Dependents' Educational Assistance program.  
Specifically, it was noted that the approved school and 
program were an Associate degree in business at ICS Center 
for Degree Studies.  The appellant was informed that she had 
45 months and 0 days of full-time entitlement.  She was told 
she had until March 2, 2003, to use the entitlement.  She was 
instructed to take the certificate to the school and ask them 
to send enrollment certification to the RO. 

In July 1998, the RO received a VA Form 22-1999, Enrollment 
Certification from ICS Learning Systems dated in June 1998 
and showing that the first correspondence course lesson was 
mailed to the appellant in May 1998.  The appellant was sent 
84 lessons at a total cost of $678.00.  The RO telephoned the 
institution and was informed by the school, identified as 
International Correspondence School (ICS), Center for Degree 
Studies, that the appellant was enrolled in a correspondence 
course only.  In August 1998, the appellant was informed by 
the RO that the VA would not pay for her correspondence 
courses.  In her notice of disagreement, received by the RO 
in August 1998, the appellant explained that she enrolled in 
the program in May 1998 only after receiving her Certificate 
of Eligibility in April 1998.  She did so thinking that she 
would be reimbursed by VA.  She argues that she should not be 
responsible for the tuition payment she incurred because she 
thought VA had approved her course of study by issuing to her 
a Certificate of Eligibility.  

In the December 1998 statement of the case, the RO explained 
that the Center for Degree Studies has an Independent Study 
division that issues Associate degrees and a Correspondence 
division that issues diplomas.  It was noted that the 
Independent Study division was approved for Chapter 35 
benefits while under current law the Correspondence division 
was not approved for Chapter 35 benefits.  The RO noted that 
the Certificate of Eligibility was clearly issued for an 
Associate degree in business and not for high school 
courses/diploma.  

Any eligible spouse or surviving spouse shall be entitled to 
pursue a program of education exclusively by correspondence 
and be paid an educational assistance allowance as provided 
in 38 U.S.C.A. § 3686.  38 U.S.C.A. § 3534 (West 1991 & Supp. 
2000).  However, VA will not approve the enrollment of an 
eligible child under 38 U.S.C. Chapter 35 in a correspondence 
course or the correspondence portion of a correspondence-
residence course.  38 C.F.R. § 21.4252(e)(2) (2000).  

In view of the applicable law outlined above, it is clear 
that the appellant's course of study with ICS consisted of 
courses which were not the type for which VA will pay an 
eligible child.  The regulations binding on VA unequivocally 
preclude payment for correspondence courses taken by an 
eligible child.  The appellant has not disputed that her 
studies with ICS were entirely correspondence courses.  
Rather, she urges that she thought that such courses were 
approved by VA for Chapter 35 benefits because she was issued 
a Certificate of Eligibility.  However, the Board would point 
out that the RO never certified her as eligible for 
correspondence courses, but rather informed her she was 
eligible to pursue an Associate degree in business with ICS.  
The Board also notes that the instructions attached to VA 
Form 22-5490 clearly state that "[s]ons and daughters are 
not eligible for correspondence training."  Once it was 
learned that the courses were entirely correspondence 
courses, the appellant was informed that such payment was not 
allowed.  The fact that the appellant checked off 
"independent study" in her application did not inform VA of 
the solely correspondence nature of her studies.  It appears 
that the RO did not realize that the appellant was only 
registered for correspondence courses until after the 
Certificate of Eligibility was issued.  

Thus, while the Board acknowledges the appellant's 
contentions that the information provided to her in the 
Certificate of Eligibility was misleading, the Board must 
emphasize that there are specific criteria as set forth by 
the applicable law in this case that must be met in order for 
an individual to receive payment under Chapter 35.  In this 
case, the training for which the appellant sought approval in 
November 1997 simply does not meet those criteria.  The 
controlling statue does not provide for payment under these 
circumstances, and the regulation specifically precludes such 
payments.  In the absence of satisfaction of the governing 
statutory eligibility criteria established by Congress, 
misinformation is not a basis for entitlement.  See Harvey v. 
Brown, 6 Vet. App. 416 (1994).  Therefore, the appellant's 
claim must fail.

The Board is, in pertinent part, bound by the laws enacted by 
Congress, and the applicable VA regulations, and is not free 
to ignore or make exceptions to those laws.  In conclusion, 
as set forth above, there is no legal basis for an award of 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code, to an eligible child, for enrollment 
in correspondence courses, and the appellant's claim must 
fail.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

The appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

